USCA4 Appeal: 21-1700      Doc: 32         Filed: 12/07/2022      Pg: 1 of 4




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-1700


        JACKIE LOLLIS,

                             Plaintiff - Appellant,

                      v.

        COMMISSIONER OF SOCIAL SECURITY ADMINISTRATION,

                             Defendant - Appellee.


        Appeal from the United States District Court for the District of South Carolina, at Beaufort.
        David C. Norton, District Judge. (9:19-cv-01089-DCN)


        Submitted: November 10, 2022                                   Decided: December 7, 2022


        Before WYNN and RICHARDSON, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Dana W. Duncan, DUNCAN DISABILITY LAW, S.C, Nekoosa, Wisconsin,
        for Appellant. Brian C. O’Donnell, Regional Chief Counsel, Thomas Moshang,
        Supervisory Attorney, Maija DiDomenico, Assistant Regional Counsel, SOCIAL
        SECURITY ADMINISTRATION OFFICE OF THE GENERAL COUNSEL,
        Philadelphia, Pennsylvania; M. Rhett DeHart, Acting United States Attorney, Marshall
        Prince, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Columbia, South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-1700       Doc: 32          Filed: 12/07/2022      Pg: 2 of 4




        PER CURIAM:

               Jackie Lollis appeals the district court’s order accepting the magistrate judge’s

        recommendation and upholding the Administrative Law Judge’s (ALJ) denial of Lollis’

        application for disability insurance benefits. “In social security proceedings, a court of

        appeals applies the same standard of review as does the district court. That is, a reviewing

        court must uphold the determination when an ALJ has applied correct legal standards and

        the ALJ’s factual findings are supported by substantial evidence.” Brown v. Comm’r Soc.

        Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017) (cleaned up). “Substantial evidence is that

        which a reasonable mind might accept as adequate to support a conclusion. Though the

        threshold for such evidentiary sufficiency is not high, it requires that more than a mere

        scintilla of evidence support the ALJ’s findings.” Dowling v. Comm’r of Soc. Sec. Admin.,

        986 F.3d 377, 383 (4th Cir. 2021) (cleaned up). “In reviewing for substantial evidence in

        support of an ALJ’s factual findings, we do not undertake to reweigh conflicting evidence,

        make credibility determinations, or substitute our judgment for that of the ALJ. Rather,

        where conflicting evidence allows reasonable minds to differ as to whether a claimant is

        disabled, we defer to the ALJ’s decision.” Shinaberry v. Saul, 952 F.3d 113, 123 (4th Cir.

        2020) (cleaned up).

               For claims filed before March 27, 2017, an ALJ is normally required to accord more

        weight to the medical opinion of an examining source than that of a non-examining source

        when evaluating conflicting medical opinion evidence. 20 C.F.R. § 404.1527(c)(1) (2022);

        Brown, 873 F.3d at 268. “Accordingly, the treating physician rule requires that ALJs give

        controlling weight to a treating physician’s opinion . . . if that opinion is (1) well-supported

                                                       2
USCA4 Appeal: 21-1700      Doc: 32          Filed: 12/07/2022     Pg: 3 of 4




        by medically acceptable clinical and laboratory diagnostic techniques and (2) not

        inconsistent with the other substantial evidence in the record.” Arakas v. Comm’r, Soc.

        Sec. Admin., 983 F.3d 83, 106 (4th Cir. 2020) (internal quotation marks omitted).

               When the ALJ does not give controlling weight to a treating source’s opinion, he

        must consider a nonexclusive list of factors to determine the weight to be given to all

        medical opinions in the record: (1) examining relationship; (2) treatment relationship;

        (3) supportability of the physician’s opinion; (4) consistency of the opinion with the record;

        and (5) specialization of the physician. 20 C.F.R. § 404.1527(c)(2)-(6) (2022); Arakas,

        983 F.3d at 106. The ALJ “is not required to set forth a detailed factor-by-factor analysis

        in order to discount a medical opinion from a treating physician.” Dowling, 986 F.3d at

        385.   However, “it must nonetheless be apparent from the ALJ’s decision that he

        meaningfully considered each of the factors before deciding how much weight to give the

        opinion,” id. (emphasis omitted), and he “must include a narrative discussion describing

        how the evidence supports his explanation of the varying degrees of weight he gave to

        differing opinions concerning the claimant’s conditions and limitations,” Woods v.

        Berryhill, 888 F.3d 686, 695 (4th Cir. 2018) (cleaned up). “Generally, the more consistent

        a medical opinion is with the record as a whole, the more weight [the ALJ] will give to that

        medical opinion.” 20 C.F.R. § 404.1527(c)(4).

               We have reviewed the record and perceive no reversible error. The ALJ applied the

        correct legal standards in evaluating Lollis’ claim for benefits, and the ALJ’s findings—

        including his decision to accord less than controlling weight to Lollis’ physician’s

        opinion—are supported by substantial evidence. Accordingly, we affirm the district

                                                      3
USCA4 Appeal: 21-1700      Doc: 32         Filed: 12/07/2022     Pg: 4 of 4




        court’s judgment upholding the denial of benefits. Lollis v. Comm’r of Soc. Sec. Admin.,

        No. 9:19-cv-01089-DCN (D.S.C. Mar. 29, 2021). We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    4